DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-8 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I (Fig. 1) and II (Figs. 2-6), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Note that applicant correctly withdrew claims 4-5 and 14-15. However, the remaining withdrawn claims as outlined above also are drawn towards non-elected species. 
Regarding claims 2 and 3, the laterally placed connecter comprising a tulip head appears to be represented in Fig. 5, wherein tulip heads 1030 are shown. There are no tulip heads included in the lateral connector of the elected embodiment.
Regarding claims 6 and 16, there is no upper recess shown on the laterally placed connector of the elected embodiment. Furthermore, claims 7 and 17 are dependent on claims 6 and 16, respectively, and therefore these claims are also drawn to a non-elected embodiment. 
Regarding claim 8, a pedicle screw is not shown in the elected embodiment.
Finally, regarding claim 11, the use of two or more laterally placed cross connectors is shown in Fig. 6, and is not drawn to the elected embodiment. For this reason, claim 11, and all of the claims dependent on claim 11, are likewise withdrawn.



Claim Objections
Claim 10 is objected to because of the following informalities:  in line four, “…rod implanted within a patient’s spin;” is recited. This is assumed to be an error, and will be interpreted instead to read “…rod implanted within a patient’s spine;” for purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 20080021456 A1) (hereon referred to as Gupta).
Regarding claim 1, Gupta teaches a cross connector system (100, see Fig. 3), comprising: 
at least two laterally placed cross connectors (21 and 13, 22 and 14), each configured to accommodate and retain at least one rod (capable of accommodating a rod via tulip heads 11 and 12); 
at least one tulip head (11 and 12) secured to at least one of the laterally placed cross connectors (21 and 13, 22 and 14) and configured to translate laterally and rotate (see Para. [0046]) to accommodate at least one rod (15 and 16, see Fig. 1).
Regarding claim 9, Gupta teaches the cross-connector system of claim 1 wherein each laterally placed cross connector (21 and 13, 22 and 14) includes at least one bend zone (23 and 25) within a bar arm section of the laterally placed cross connector (see Para. [0035]).
Regarding claim 10, Gupta teaches a method of implanting a cross connector system (see Fig. 1), the method comprising: 
coupling at least one laterally placed cross connector (21 and 13, 22 and 14) to at least one rod (15 and 16) implanted within a patient's spine (see Para. [0013]); and 
3securing at least one tulip head (11 and 12) to the at least one laterally placed cross connector (21 and 13, 22 and 14), the at least one tulip head (11 and 12) configured to translate laterally and rotate to accommodate the at least one rod (see Para. [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pham et al. (US 9814493 B2), Sutterlin (US 5667506 A), and James (US 8372120 B2).
Pham et al. teaches a trans-illiac connector configured to rotate and laterally translate such that two tulip shaped connector heads may move relative to each other.
Sutterlin teaches a spinal rod transverse connector with two adjustable rod connectors and outer bend zones for accommodating connection with a tulip head.
James teaches a milti-axial cross connector with two outer hooks configured to hold rods and a central tulip capable of rotating to accommodate an additional rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773